575 So.2d 1310 (1991)
Susan Lynn FINEMAN, Individually and As Trustee under the Hortense Grossman Testamentary Trust, Susan Lynn Fineman, Linda Ellen Schwartz and Bruce Hartley Grossman, As Beneficiaries under the Hortense Grossman Testamentary Trust, Appellants,
v.
Martin F. GREENBERG, Herbert Bernstein, Stanley H. Kuperstein and Karl M. Sacks, As the Majority in Interest of the General Partners and for the Use and Benefit of Kismet Apartments, Ltd., a Florida Limited Partnership, Appellees.
No. 90-606.
District Court of Appeal of Florida, Third District.
February 12, 1991.
*1311 Weissman & Greenblatt, and Harold Weissman, Lauderhill, for appellants.
Roger A. Bridges, Coral Gables, for appellees.
Before HUBBART, BASKIN and LEVY, JJ.
PER CURIAM.
The defendants Susan Lynn Fineman, et al., appeal from a nonfinal order of the trial court which denied their motion to dismiss the complaint filed below. We vacate our prior order dated April 16, 1990, and dismiss the appeal filed herein upon a holding that this court has no jurisdiction to entertain an appeal from an order denying a motion to dismiss a complaint. Art. V, § 4(b)(1), Fla. Const.; Fla.R.App.P. 9.130(a).
The fact that (1) the defendants filed a joint motion below to dismiss the subject complaint and to vacate a temporary injunction previously issued by the trial court, and (2) the trial court heard argument on this joint motion below cannot, as urged, convert the order appealed from into an appealable interlocutory order denying a motion for a temporary injunction under Fla.R.App.P. 9.130(a)(3)(B). This is so because the trial court did not, in the order appealed from, rule on the defendants' motion to vacate the subject temporary injunction; if and when the trial court so rules on that motion, a timely interlocutory appeal from said ruling will lie to this court. Art. V, § 4(b)(1), Fla. Const.; Fla.R. App.P. 9.130(a)(3)(B).
Appeal dismissed.